Citation Nr: 1811871	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder condition. 

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for bilateral knee condition. 

4.  Entitlement to service connection for left hip condition. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for diabetes. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1984 and a short period in May 1992, with additional National Guard service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In November 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder condition, entitlement to service connection for bilateral knee condition, entitlement to service connection for a left hip condition, entitlement to service connection for hypertension, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied the claim for service connection for a left shoulder condition, and that decision became final.  Evidence received since the unappealed October 1998 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left shoulder condition. 

2.  The Veteran's tinnitus first manifested in service and has continued since.

3.  During his November 2017 Board hearing, the Veteran indicated that he wished to withdraw from appellate review his claim of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the claim of entitlement to service connection for a left shoulder condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for a left shoulder condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a left shoulder condition was initially denied in an October 1988 rating decision.  The claim was denied because the Veteran's service treatment records did not reflect any treatment, complaints, or diagnoses of a left shoulder condition.  Despite the Veteran's complaints of shoulder pain during an August 1984 VA examination, the RO noted that the August 1984 VA examiner did not document any diagnosis related to a left shoulder condition.  The RO notified the Veteran in a November 1998 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  

In February 2012, the Veteran filed a claim for service connection for "upper back/shoulders condition."

The evidence received since that time includes an October 2014 VA examination that reveals an impression of left shoulder strain.  Also, during the November 2017 Board hearing, the Veteran maintained that his left shoulder injury is due to his performance of military duties, such as, carrying heavy loads of weapons and ammunition.
The evidence submitted into the record regarding a left shoulder condition relates to unestablished facts necessary to substantiate the claim, namely, a current diagnosis.  Accordingly, the evidence offered is new and material, and the claim of entitlement to service connection for a shoulder condition are reopened.

II. Service Connection

The Veteran seeks service connection for tinnitus, asserting that he first experienced tinnitus in service and has continued to experience it since that time.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease' of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.
In a November 2017 correspondence from the Veteran's spouse, she stated that since separation from service the Veteran has been complaining of "buzzing" in his ears.  More recently, the Veteran testified at a video conference hearing in November 2017.  There, the Veteran stated that he first began hearing "buzzing" in his ears around January 1982.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of armor crewman.  At the July 2017 hearing, the Veteran described excessive noise exposure from operating tanks.  The Veteran testified that the noise from a "1500 horsepower" tank engine was loud, despite wearing hearing protection.  

In May 2012, the Veteran was afforded a VA medical examination.  The VA examiner documented the Veteran's reports that he first experienced symptoms of tinnitus in 1997, when he began hearing a "buzzing sound in his ears that has persisted since that time."  The VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  For support, the examiner noted that the Veteran separated from military service five years prior to his reported onset of symptoms.  

The Veteran is competent to testify to observable symptoms such as buzzing in his ears and has done so credibly during the course of this claim, including during the November 2017 hearing.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, a current disability has been established.

Furthermore, regarding in-service noise exposure, the record reflects that the Veteran consistently described in-service noise exposure as an armor crewman.  The information provided on his DD Form 214 indicated his MOS as armor crewman-a specialty consistent with a high probability for hazardous noise exposure.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 4(e).  The remaining question, then, is whether the Veteran's current tinnitus is related to that in-service acoustic trauma.
When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet.  App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

In this instance, the Board finds the Veteran's statements regarding the in-service onset and continuation of his current tinnitus are sufficient to establish service connection.  See 38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 271-72.  In so finding, it acknowledges that a May 2012 VA audiological examiner opined that the Veteran's current tinnitus was not related to service.  However, since the examination, the Veteran has offered credible testimony of complaints of tinnitus and competent medical evidence documenting a diagnosis of tinnitus.  In any event, in light of the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise regarding whether he has current tinnitus that was incurred coincident with service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

III. Withdrawn Claim

During his November 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claim of entitlement to service connection for diabetes mellitus.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to that issue.  38 C.F.R. § 20.204 (2017).

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As the claim of entitlement to service connection diabetes mellitus, has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The claim for service connection for a left shoulder condition is reopened, and to this extent only the appeal is granted.

Service connection for a tinnitus is granted.  

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Additional development is needed prior to adjudication of the remaining claims on appeal, which include the service connection claim underlying the matter just reopened.

 I. Records

At the November 2017 Board hearing, the Veteran's representative indicated that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  As the Board finds that a reasonable possibility exists that any medical records associated with post-service applications for such benefits could help the Veteran substantiate at least some of the claims on appeal, any documents that have not already been included in the claims file should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the Veteran's representative stated that the Veteran served in the National Guard from April 18, 1984 to about July 1997.  Currently, the Veteran's claims file does not include National Guard personnel records or related treatment records.  As the complete file could assist in verifying the details he has provided in connection with several of his claims, National Guard records should also be obtained on remand.

In regards to private treatment records, the Veteran reported during the November 2017 Board hearing that he collapsed while operating a tank in service.  He reported that he was treated at a civilian hospital and attributed this medical episode to his hypertension.  On remand, the Veteran should be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.  

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

II. VA Examinations and Opinions

A. Left Shoulder Condition and Hip Condition

Regarding the Veteran's claim for service connection for a left shoulder condition and left hip condition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this instance, the Veteran has not been afforded a VA examination specifically addressing either the Veteran's left shoulder or left hip conditions.  However, an October 2014 VA examination for a right shoulder disability documented a current diagnosis of left shoulder strain.  Also, November 2014 VA treatment records documented the Veteran's complaints of left hip pain.  

During the November 2017 Board hearing, the Veteran maintained that these conditions are related to his military service.  Specifically, the Veteran contended that his shoulder injury is related to carrying heavy loads of weapons and ammunition.  Also, the Veteran asserted that his left hip injury is related  to experiencing repeated impact against the side of a tank.  He explained that as an armor crewman he would regularly climb out of the tank, slip, and fall on his non-weapon side, or left hip. Accordingly, additional VA examinations that address the etiology of left shoulder and left hip disabilities are warranted, and should be conducted on remand.

B.  Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to his military service.  The Veteran's August 1974 entrance audiological examination showed puretone thresholds of 5, 0, 0, and 0 decibels in the right ear and 0, 0, 0, and 0 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz resulting in average puretone thresholds of 1.25 decibels in the right ear and 0 decibels in the left.  The examiner did not document pure tone thresholds at 3000 Hertz in the left and right ear.  August 1982 service treatment record documented an audiogram which shows puretone thresholds of 30, 25, 20, 15, and 25 decibels in the right ear and 25, 20, 20, 15 and 15 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz resulting in average puretone thresholds of 23 decibels in the right ear and 19 decibels in the left ear.  

The Veteran was afforded a VA examination in May 2012.  There, the examiner found that "audiometric data from entrance in 1974 through 1983 show no hearing loss or significant threshold shift in either ear. . . ."  Ultimately, the examiner concluded that the Veteran's bilateral hearing loss "is at less likely than not incurred in or caused by military service noise exposure . . . ."

In finding service that treatment records did not document a "significant threshold shift in either ear," the VA examiner did not address threshold shifts documented  on the August 1982 audiogram or disucss its relevance.  An examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, the May 2012 VA examination is inadequate for rating purposes, and the Veteran should be afforded a VA examination on remand.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

C. Bilateral Knee Condition

In regards to the Veteran's bilateral knee claim, the Veteran was afforded a VA examination in May 2012.  The VA examiner stated that "[t]here are no records from the active duty service medical records, indicating a previous injury to the knees."  The examiner opined that the Veteran's bilateral knee condition is less likely than not incurred in or caused by active duty service.  Contrary to the VA examiner's finding, June 1975 service treatment records documented the Veteran's complaints of a bruise on his left knee.  A VA examination must be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the May 2012 VA examiner did not accurately represent the record when issuing the opinion, the Board finds that the examination is inadequate.  The Veteran should be afforded a new VA examination on remand.  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from February 2012 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).  

Specifically, please seek to obtain private treatment records regarding the Veteran's reported "collapse" while operating a tank in service. See November 2017 Hearing Transcript at 9-10.

3. Update the file with any relevant medical records associated with post-service applications for SSA disability benefits.

4.  Update the file with the Veteran's National Guard service records.  The Veteran's representative indicated at the November 2017 hearing that the Veteran served in the National Guard between April 18, 1984 and about July 1997.  

5.  After the above has been completed to the extent possible, refer the VA claims file to an examiner with the appropriate expertise and schedule the Veteran for VA examinations in order to address the etiology of the left shoulder condition, left hip condition, bilateral hearing loss, and bilateral knee condition.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  Following review of the claims file and examination of the Veteran, the examiner should respond the questions below.

In regards to the Veteran's left shoulder condition: 

(a) Please identify the current left shoulder condition by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

In issuing the requested opinions, please specifically discuss the significance of the following: (a) the October 2014 VA examination documenting a diagnosis of left shoulder strain; and (b) January 1980 service treatment records that documented an impression tenderness of left trapezius muscle.

In regards to the Veteran's left hip condition: 

(a) Please identify the current left hip condition by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service.

(d) If the Veteran is diagnosed with arthritis, please indicate the level of severity of the disability at the time of its onset.

In regards to the Veteran's bilateral hearing loss claim:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service, to include his reported in-service excessive noise exposure?  Please explain why or why not, specifically discussing why his current hearing loss is/is not a delayed response to his in-service noise exposure.  Furthermore, if the audiologist attributes the Veteran's current hearing loss exclusively to post-service acoustic trauma, then he or she should explain the basis for the conclusion that the in-service acoustic trauma did not result in permanent hearing loss.

(b)  If it is less likely than not that the Veteran's current bilateral hearing loss had its clinical onset during his period of active service, is it at least as likely as not that his current bilateral hearing loss had its clinical onset within one year of his separation from service?  Please explain why or why not.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

In regards to the Veteran's bilateral knee condition: 

(a) Please identify each current condition by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service.

(d) If the Veteran is diagnosed with arthritis, please indicate the level of severity of the disability at the time of its onset.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, February 2012) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6.  After the above development has been completed, readjudicate the claims for entitlement for service connection for left shoulder condition, entitlement to service connection for bilateral hearing loss, entitlement for service connection for a knee condition, entitlement to service connection for a left hip condition, and entitlement for service connection for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


